
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


Summary of Key Terms of Non-Employee Director Compensation Arrangements

        Directors who are also employees of Digimarc receive no additional
compensation for their services as directors. Directors who are not employees of
Digimarc receive cash compensation and equity compensation as described below.
All directors are also reimbursed for reasonable and necessary travel,
communications, and other out-of-pocket business expenses incurred in connection
with their attendance at meetings, while on corporate business or for continuing
education related to their board service.

Annual Cash Retainer   $ 30,000    
Additional Annual Cash Retainers for:
 
 
 
 
   
Lead Director
 
$
20,000
 
    Audit Committee Chair   $ 20,000       Audit Committee Member   $ 10,000    
  Compensation Committee Chair   $ 10,000       Compensation Committee Member  
$ 5,000       Other Standing Committee Chair   $ 7,500       Other Standing
Committee Member   $ 3,750    
Additional fee for meetings in excess of eight meetings per calendar year
 
$
$
1,000
500
 
for in-person attendance /
for teleconference
Initial Option Grant (upon first joining the Board)
 
 
20,000 shares
Annual Option Grant (Continuing Director)
 
 
6,000 shares
Annual restricted Stock Grant (Continuing Director)
 
 
3,000 shares
Annual Standing Committee Member Option Grant*
 
 
3,000 shares

--------------------------------------------------------------------------------

*The Board has elected not to grant these awards every year since 2004. The last
committee-based awards were made in May of 2003.

        All options are granted with an exercise price equal to the fair market
value of our stock on the grant date. Initial option grants vest and become
exercisable in 36 equal installments on each monthly anniversary of the grant
date, such that the stock option will be fully exercisable three years after the
grant date. Annual option grants to continuing directors, including annual
option grants to standing committee members when granted, are made immediately
following each annual meeting of shareholders and vest and become exercisable in
twelve equal installments on each monthly anniversary of the grant date, such
that the stock option will be fully exercisable one year after the grant date.

        The restricted stock awards are subject to a forfeiture restriction that
lapses as to 100% of the shares subject to the award one year after the grant
date.

        The Board of Directors has discretion to elect not to make the annual
option and restricted stock grants to continuing directors and standing
committee members. Since 2004, the Board has elected not to make the annual
3,000 share grant to directors for service on one or more committees.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20

